Citation Nr: 1044251	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  08-38 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim for service connection of a right ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and an observer


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran served on active duty from September 1958 to July 
1959.

This matter comes to the Board of Veterans' Appeals (Board) from 
a May 2006 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Indianapolis, Indiana. 

In January 2008 the Veteran was provided a hearing before a 
Decision Review Officer (DRO).  A transcript of the testimony 
offered at this hearing has been associated with the record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

As will be discussed in greater detail below, the claim of 
entitlement to service connection for a right ankle disability is 
being reopened.  The reopened claim is further addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 1998 rating decision, the RO denied the Veteran's 
application to reopen his claim of entitlement to service 
connection for a right ankle disability.  Although provided 
notice of this decision in August 1998, the Veteran did not 
perfect an appeal thereof.

2.  The evidence received since the July 1998 rating decision is 
new and material for the claim raises a reasonable possibility of 
substantiating it.




CONCLUSIONS OF LAW

1.  The RO's July 1998 rating decision denying the Veteran's 
claim of entitlement to service connection for a right ankle 
disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2010).

2.  Since the July 1998 rating decision new and material evidence 
to reopen the claim for service connection for a right ankle 
disability, and the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below as to the 
reopening of the Veteran's claims, VA's fulfillment of its duties 
to notify and assist need not be addressed at this time.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The Veteran's claim for service connection of a right ankle 
disability was initially considered and denied by the RO in an 
unappealed July 1998 rating decision on the grounds that that 
there was no record of treatment in service for a right ankle 
disability.  The Veteran was notified of that decision and of his 
appellate rights, but did not perfect an appeal of that decision.  
That decision is now final.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 
7105; 38 C.F.R. §§ 3.156, 20.1100 (2010).

For claims received on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of sustaining the claim.  38 C.F.R. § 
3.156(a).  New and material evidence need not be received as to 
each previously unproven element of a claim in order to justify 
reopening thereof.  See Shade v. Shinseki, --- Vet. App. ----, --
--, No. 08-3548, slip op. at 14 (Nov. 2, 2010).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  The 
only exception would be where evidence presented is either (1) 
beyond the competence of the individual making the assertion or 
(2) inherently incredible.  Justus v. Principi, 3 Vet. App. 510 
(1992).

Under applicable criteria, VA shall consider all lay and medical 
evidence of record in a case with respect to benefits under laws 
administered by VA.  In the absence of new and material evidence, 
the benefit-of-the-doubt rule does not apply.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

At the time of the July 1998 rating decision the evidence of 
record consisted of the Veteran's incomplete service treatment 
records, some of which may have been destroyed in the July 1973 
fire at the National Personnel Records Center (NPRC), and his VA 
treatment records, which included a VA examination report 
pertaining to his gall bladder.  A review of the Veteran's 
available service treatment records does not reveal any 
documented injury to the right ankle, although his separation 
examination report, dated in June 1959, documents an abnormal 
clinical evaluation of the lower extremities (except the feet).  
This abnormal clinical evaluation appears to be related to the 
Veteran's pelvis.  

With respect to this claim, the Board finds that new and material 
evidence has been received.  In particular, the Board notes that 
the Veteran has submitted an original photograph dated in January 
1959, showing him in military uniform and using crutches, 
apparently for treatment of a right ankle injury.  This 
additional detail along with his separation examination report 
showing abnormal lower extremities (except his feet) as well as 
his lay reports of continuing symptomatology in the right ankle 
are new and material, particularly in that they speak to the 
incurrence of a chronic disability resulting from the Veteran's 
reported in-service injury.  Accordingly, as this evidence 
relates to a previously unestablished fact necessary to 
substantiate the claim, the claim is reopened.  The underlying 
claim for service connection is addressed below in the remand 
portion of this decision.


ORDER

New and material evidence to reopen the claim for service 
connection of a right ankle disability has been received, and the 
claim is reopened; to this extent only the appeal is granted.


REMAND

The Veteran is claiming that he incurred a chronic right ankle 
disability in service.  In particular, he claims that he 
sustained an injury to his ankle during basic training when an 
individual stepped on it while he was lying flat on the round 
firing a rifle.  He has reported that following this incident, he 
was taken to the hospital where his right ankle was X-rayed, and 
that he was subsequently treated with casting.  He has reported 
having had trouble with this ankle ever since.  See January 2008 
DRO hearing transcript.

As noted above, the Veteran's separation examination, dated in 
June 1959, documents an abnormal clinical evaluation of the lower 
extremities, apparently related to the Veteran's pelvis, but the 
report is unclear.  The Veteran has submitted a picture of him in 
military uniform and on crutches, apparently for a right ankle 
injury, dated in January 1959.  

Of record is an April 2005 VA X-ray report pertaining to the 
Veteran's right ankle.  This report documents an impression of 
osteopenia with osteoarthritic-type change, but no evidence of an 
ankle fracture.  

The aforementioned history and evidence is insufficient to decide 
the claim.  However, the Veteran's report of injury and the 
photograph he provided in conjunction with his reports of 
continuing symptomatology, as well as a present diagnosis of a 
right ankle disability, suggest that he may have a right ankle 
disability attributable to service.  Accordingly, a VA 
examination and opinion are necessary to decide this claim.  38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate 
VA examination to address the etiology of his 
right ankle disability.  The examiner should 
obtain a complete, pertinent history from the 
Veteran and review the claims file in 
conjunction with the examination, giving 
particular attention to his service treatment 
records, lay assertions, and the pertinent 
medical evidence.  The claims folder must be 
made available for review in conjunction with 
the opinion.

Based on the examination and review of the 
record, the examiner is asked to provide an 
opinion as to whether or not any diagnosed 
right ankle disability is at least as 
likely as not (i.e. a 50 percent 
probability or greater) attributable to the 
Veteran's service, particularly his provided 
history outlined above and chronicled in the 
claims file.

Any evaluations, studies, or tests deemed 
necessary by the examiner should be 
accomplished and any such results must be 
included in the examination report.

A complete rationale for any opinion 
expressed should be provided.  If the 
examiner is unable to reach an opinion 
without resort to speculation, he or she 
should explain the reasons for this inability 
and comment on whether any further tests, 
evidence or information would be useful in 
rendering an opinion.

2.  After the development requested above has 
been completed to the extent possible, review 
the record and readjudicate the Veteran's 
claim.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and given 
the opportunity to respond thereto before 
this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


